EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark D. Miller on 10-15-21.
The application has been amended as follows: 
Claims 1-9 and 37 have been cancelled.
Claims 17-22 have been rejoined.
In claim 10 lines 15-16, the phrase “food item without damaging the food item when” has been replaced with --food item when--.
In claim 18 line 1, the phrase “a stop to limit” has been replaced with --a stop on one of the first member and the second member configured to limit--.
In claim 19 lines 15-16, the phrase “to be removed without damaging the food item” has been replaced with --to be removed--.
Claim 20 has been replaced with --The method of claim 19 comprising a further step of impacting the foodstuff to be peeled to break a skin of the foodstuff prior to the inserting of the second member--.
In claim 21 line 1, the phrase “comprising the further steps” has been replaced with --comprising further steps--.
In claim 22 line 1, the phrase “comprising the further steps” has been replaced with --comprising further steps--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regards to claims 10 and 19, none of the prior art disclose a peeler system with a first member having a rough texture cooperating with a second member with a rough texture to grip a food item and allow the food item to roll around the rough textures thereby peeling the food item in combination with the remaining limitations.  Doyel (4,212,431) does disclose first and second members each with rough textures but these rough textures do not grip the food item while allowing the food item to roll around between the rough textures.  Taylor (14,259) does disclose first and second members each with rough textures but these rough textures do not grip the food item while allowing the food item to roll around between the rough textures.  With regards to claims 23, 31, and 35, none of the prior art disclose a peeler system with the belts having a rough texture in combination with the remaining limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
15 October 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724